Central Purchasing — Bids — Preference 61 O.S. 51 [61-51] and 61 O.S. 52 [61-52] (1961) would not justify the State Board of Public Affairs granting a preference to a domestic producer whose bid was ten per cent (10%) higher than a supplier who submitted a bid for a product identical in quality which was foreign produced. The foreign made product is "substantially cheaper" than that bid by the domestic producer.  The Attorney General has considered your request for an opinion upon the following question: "Would House Joint Resolution No. 531, approved June 27, 1959, justify the State Board of Public Affairs granting preference to a domestic producer whose bid was ten per cent higher than a supplier who submitted a bid for a product identical in quality which was foreign produced?" Sections one (1) and two (2) of House Joint Resolution No. 531, of the Twenty-Seventh Oklahoma Legislature, 61 O.S. 51 [61-51] and 61 O.S. 52 [61-52] (1961) provide: "All agencies, boards, commissions, offices, institutions, or other governmental bodies of the State of Oklahoma, and all individuals making purchase on behalf of such governmental bodies, shall purchase for such governmental bodies goods and equipment manufactured or produced in the United States of America, unless a foreign made product is substantially cheaper and of equal quality, or is of substantially superior quality to competing American products and is sold at a comparable price." (Emphasis added) "Be it further resolved that properly prepared copies of this Resolution be sent to every agency, board, office, commission, institution or other governmental body of the State of Oklahoma which performs purchasing functions either on its own behalf, or on behalf of another governmental body." The word "substantial" is an adjective meaning worthwhile as distinguished from something without value or merely nominal. In Re Krause's Estate, 173 Wn. 1, 21 P.2d 268 "Substantially" is a relative term and should be interpreted in accordance with the context in which it is used.  It is the opinion of the Attorney General your question be answered in the negative. Title 61 O.S. 51 [61-51] and 19 O.S. 52 [19-52] (1961) would not justify the State Board of Public Affairs granting a preference to a domestic producer whose bid was ten per cent (10%) higher than a supplier who submitted a bid for a product identical in quality which was foreign produced. The foreign made product is "substantially cheaper" than that bid by the domestic producer.  (W. J. Monroe) ** SEE: OPINION NO. 72-156 (1972) **